Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawabe (US 2007/0176633 A1, hereinafter referred to as Kawabe).
Regarding claim 1, Kawabe discloses a method, comprising: 
receiving an input signal (IN, Figs. 1, 2) at a first transistor (203) and a second transistor (206); 
applying a control signal (CTL, CTL1, Fig. 1) to a gate of a third transistor (205) that is in series between the second transistor and an output line (OUT); 
deactivating the input signal (IN = 0) after applying the control signal (CTL high to low or low to high, Fig. 18); and 
adjusting a voltage of the control signal (adjusting CTL signal low to high or high to low, fig. 18) based at least in part on deactivating the input signal (while IN is low, Fig. 16).
Regarding claim 2, Kawabe discloses the method of claim 1, further comprising: 
biasing a source of the second transistor (source of 206) to a second voltage (0V, para 0027), wherein adjusting the voltage of the control signal (CTL) comprises: adjusting the voltage of the control signal (0V - 1.3V, para 0027) by an amount less than a difference between the voltage (1.3V) and the second voltage (0V).
Regarding claim 3, Kawabe discloses the method of claim 1, further comprising: 
biasing a source of the first transistor (source of 203) to a first voltage (VDD 3.3V, para 0027) that is greater than a maximum voltage of the control signal (1.3V).
Regarding claim 4, Kawabe discloses the method of claim 1, wherein: 
deactivating the input signal (IN = 0) comprises removing the input signal from the first transistor and the second transistor (turning OFF 203 and 206).
Claims 6 and 7 are essentially the same in scope as claims 1-3 as discussed above and are rejected similarly.
Regarding claim 15, Kawabe discloses the apparatus of claim 6, further comprising: control circuitry (inherent for an LSI with I/O cell to control the control signal CTL, para 0005) configured to vary a voltage of the control signal (CTL high to low or low to high).
Regarding claim 16, Kawabe discloses the apparatus of claim 6, wherein the first transistor comprises a PMOS transistor (203, para 0056), and wherein the second transistor (206) and the third transistor (205) each comprise an NMOS transistor.
Regarding claim 17, Kawabe discloses the apparatus of claim 6, wherein the first transistor (203, para 0056) comprises a first type of channel, and wherein the second transistor (206) and the third transistor (205) each comprise a second type of channel different than the first type of channel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabe in view of HUANG (US 2017/0149423 A1).
Regarding claims 18, Kawabe teaches the first transistor being p-channel transistor (203) and the second transistor being n-channel transistor (206),
but does not teach the first transistor having a first propagation delay and the second transistor having a second propagation delay that is different than the first propagation delay.
However, HUANG teaches PMOS and NMOS transistors having different speed in Fig. 6 (see para [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement different speed PMOS and NMOS of HUANG in order to achieve an optimal operation.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabe in view of Chiou (US 2010/0049901 A1, hereinafter Chiou)
Regarding claim 19, Kawabe discloses all the features and limitations as discussed above but does not specifically disclose a memory controller coupled with the inverter and operable to cause the apparatus to: receive an input signal at the first transistor and the second transistor; apply a control signal to a gate of the third transistor; deactivate the input signal after applying the control signal to the gate of the third transistor.
However, Chiou discloses a memory control unit (242, Fig. 2) which provides an input signal (A) and a control signal (B) to a tri-state buffer component (241) for the purpose of providing a normal mode or a high-impedance mode.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tri-state circuit of Kawabe with the well-known memory control unit as taught by Chiou in order to provide a normal mode and a high-impedance mode so that the memory controller can conveniently update a firmware directly on a printed circuit board (paragraphs 0009-0011).

Allowable Subject Matter
Claims 5, 8-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kong (US 5,903,169) discloses charge recycling differential logic circuit and storage elements and devices using the same. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844